UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) ooQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52020 ASIAN TRENDS MEDIA HOLDINGS, INC. ( Exact name of small business issuer as specified in its charter) NEVADA 90-0201309 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Suite 1902, 19th Floor Tower II, Kodak House Quarry Bay Hong Kong n/a (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 852-2192-4805 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days YesNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer  Non-accelerated filer  Accelerated filer  (do not check if smaller reporting company) Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No  State the number of shares outstanding of each of the issuer’s classes of common equity, as of June 30, 2012, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 81,912,000 shares Transitional Small Business Disclosure Format (check one): Yeso No o TABLE OF CONTENTS Explanatory Note This Amendment No. 1 on Form 10-Q/A amends the registrant’s Quarterly Report on Form 10-Q for the three months ended June 30, 2012 as filed with the Securities and Exchange Commission by the registrant on August 14, 2012, and is filed solely to include the nteractive Data File exhibits required by Item 6.No other items are being amended except as described in this Explanatory Note and this Amendment does not reflect any events occurring after the filing of the original Quarterly Report on Form 10-Q for the three months ended June 30, 2012. PART I – FINANCIAL INFORMATION Item 1 Financial Statements Unaudited Condensed Consolidated Balance Sheets, June 30, 2012 and December 31, 2011 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Six Months ended June 30, 2012 and 2011 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2012 and 2011 Notes to the Unaudited Condensed Consolidated Financial Statements Item 2 Management’s Discussion and Analysis or Plan of Operation Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures PART II – OTHER INFORMATION Item 1 Legal Proceedings Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds Item 3 Defaults Upon Senior Securities Item 4 [Removed and Reserved] Item 5 Other Information Item 6 Exhibits SIGNATURES ITEM 6. EXHIBITS Exhibits Exhibit Number Description Certification of Chief Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of ChiefFinancial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASIAN TRENDS MEDIA HOLDINGS, INC. Dated: September 11,, 2012 By: /s/ ZHI JIAN ZENG Zhi Jian Zeng Chief Executive Officer Dated: September 11, 2012 By: /s/ HUANG JIAN NAN Huang Jian Nan Chief Financial Officer
